Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 1 of 19   PageID #: 8256




 KENJI M. PRICE                 #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES               #8225
 Assistant United States Attorneys
 United States Attorney's Office
 300 Ala Moana Boulevard, Ste. 6-100
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 United States of America

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )
                                )         CR. NO. 17-00101 (LEK)
        Plaintiff,              )
                                )         UNITED STATES’S RESPONSE TO
   vs.                          )         DEFENDANT’S MOTION
                                )         FOR JUDGMENT OF ACQUITTAL;
 ANTHONY T. WILLIAMS,           )         CERTIFICATE OF SERVICE
                                )
        Defendant.              )
 ______________________________ )

                 UNITED STATES’S RESPONSE TO
         DEFENDANT’S MOTION FOR JUDGMENT OF ACQUITTAL
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 2 of 19                                         PageID #: 8257




                                          TABLE OF CONTENTS

                                                                                                                Page(s)

 TABLE OF AUTHORITIES .................................................................................... ii

 ARGUMENT .............................................................................................................2

     I.       Standard of Review ....................................................................................2

     II.      The Evidence At Trial Was Sufficient to Support the Defendant’s
              Conviction ..................................................................................................4

               A. Wire Fraud and Mail Fraud Elements.................................................. 4

               B. Evidence of Scheme or Plan for Obtaining Money by
                  Means of False or Fraudulent Representations or Promises
                  and That The Defendant Acted with the Intent to Defraud ................. 5

                     1. False or Fraudulent Representations or Promises ......................... 5

                     2. Intent to Defraud ............................................................................ 7

               C. The Defendant’s False or Fraudulent Representations or
                  Promises Were Material ....................................................................... 5

               D. The Defendant’s Caused Interstate Wire Communications
                  And the U.S. Mail To Be Used ..........................................................11

     III.     The Defendant’s Motion Asks This Court to Usurp the Role
              of the Jury, Re-Weigh the Credibility of Trial Witnesses,
              and Reconsider the Trial Evidence to Support Acquittal .........................14

     IV.      CONCLUSION ........................................................................................21




                                                             i
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 3 of 19                                    PageID #: 8258




                                     TABLE OF AUTHORITIES

 Cases                                                                                                     Page(s)
 United States v. Brugnara,
   856 F.3d 1198 (9th Cir. 2017) .............................................................................. 5
 United States v. Dreitzler,
   577 F.2d 539 (9th Cir. 1978) ................................................................................ 4
 United States v. Garlick,
   240 F.3d 789 (9th Cir. 2001) ..............................................................................11
 United States v. Halbert,
   640 F.2d 1000 (9th Cir. 1981) .......................................................................10,11
 United States v. Lothian,
   976 F.2d 1257 (9th Cir. 1992) .............................................................................. 7
 United States v. Mausali,
   590 F.3d 1077 (9th Cir. 2010) .............................................................................. 2
 United States v. Nevils,
   598 F.3d 1158 (9th Cir. 2010) ........................................................................3, 16
 United States v. Rogers,
   321 F.3d 1226 (9th Cir. 2003) .............................................................................. 7

 Rules
 Fed. R. Crim. P. 29 ...........................................................................................passim




                                                          ii
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 4 of 19          PageID #: 8259




       On March 15, 2020, the defendant, Anthony T. Williams, filed a brief

 entitled “Defendant ‘Private Attorney General Anthony Williams Motion for

 Judgment of Acquittal (Motion),” pursuant to Federal Rule of Criminal Procedure

 (Fed. R. Crim. Proc.) Rule 29. The Motion consists a 28-page legal brief, and

 attaches 54 pages of copied text that have been purportedly taken from official

 transcripts of the February 3, 2020 trial in the above-captioned matter.

       The Motion must be denied. The legal brief attached to the Motion re-

 submits verbatim the 25-page Rule 29 Motion for Judgment of Acquittal that the

 defendant filed on February 18, 2020 at the close of the government’s case-in-

 chief. ECF No. 903. The Court denied that motion on that same day. ECF No.

 904. The new Motion also adds two pages of factual arguments concerning the

 evidence at trial and a renewed selective prosecution claim. 1 The new arguments,

 however, provide no basis to revisit the Court’s February 18, 2020 Order.

       As the Court is aware, as of March 3, 2020, the defendant has been

 convicted of 15 counts of wire fraud and 17 counts of mail fraud after a fifteen (15)

 day trial before a Federal jury. At trial, the government presented substantial

 evidence that, taken in the light most favorable to the prosecution, was sufficient


 1
  As noted in the government’s motion in limine, ECF No. 772, selective
 prosecution is a question of law to be decided before trial. United States v.
 Mausali, 590 F.3d 1077, 1080 (9th Cir. 2010). The Court has twice considered and
 ruled upon the defendant’s selective prosecution claim. ECF Nos. 345, 542; see
 also ECF 677.
                                           2
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 5 of 19            PageID #: 8260




 for a rational jury to find the essential elements of wire fraud or mail fraud to

 support each count of conviction. The defendant’s new Motion erroneously asks

 this Court to ignore Rule 29’s standard of review and to re-weigh the evidence and

 the credibility of the witnesses in his favor, in order to overturn his conviction.

                                     ARGUMENT

 I.     Standard of Review

       When a motion for judgment of acquittal is made by the defendant after the

 close of the government’s case, Fed. R. Crim. P. Rule 29(a) provides that a court

 “must enter a judgment of acquittal” only if the evidence is “insufficient to sustain

 a conviction.” Rule 29(a). A defendant may make a motion for judgment of

 acquittal 14 days after a guilty verdict. Rule 29(c)(1).

       Whether evidence is sufficient to sustain a conviction involves a two-step

 inquiry: First the Court must consider the evidence presented at trial in the light

 most favorable to the prosecution. United States v. Nevils, 598 F.3d 1158, 1164

 (9th Cir. 2010) (en banc). Second, the Court must determine whether the evidence,

 so viewed, is adequate to allow any rational trier of fact to find the essential

 elements of the crime beyond a reasonable doubt.” Id., citing Jackson, 443 U.S. at

 319. The second step protects against the rare occasion in which a properly

 instructed jury may convict even when it can be said that no rational trier of fact

 could find guilt beyond a reasonable doubt. Id. (emphasis added). In any event, a


                                            3
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 6 of 19            PageID #: 8261




 Rule 29 motion is not an opportunity for the defendant to re-try the case before the

 judge; it is the exclusive function of the jury to determine the credibility of

 witnesses, resolve evidentiary conflicts and draw reasonable inferences from

 proven facts. United States v. Dreitzler, 577 F.2d 539, 545 (9th Cir. 1978), citing

 United States v. Rojas, 554 F.2d 938, 943 (9th Cir. 1977).

 II.   The Evidence At Trial Was Sufficient to Support the Defendant’s Conviction

       The evidence at trial was sufficient to support the defendant’s conviction

 upon 32 counts of wire fraud and mail fraud. As demonstrated below, in the light

 most favorable to the prosecution, the evidence presented at trial amply allows a

 rational trier of fact to find the essential elements of the charged crimes beyond a

 reasonable doubt.

       A. Wire Fraud and Mail Fraud Elements

       Wire fraud requires proof that:

       (1) “[T]he defendant knowingly participated in, or devised a
           scheme or plan to defraud, or a scheme or plan for obtaining
           money or property by means of false or fraudulent pretenses,
           representations or promises.”

       (2) “[T]he statements made or facts omitted as part of the
           scheme were material;”

       (3) “[T]he defendant acted with the intent to defraud[;]”

       (4) “[T]he defendant used, or caused to be used, an interstate
           wire communication to carry out or attempt to carry out an
           essential part of the scheme.”


                                            4
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 7 of 19           PageID #: 8262




       Ninth Circuit Model Crim. Jury Instr. 8.124 (2010 ed., 12/2019 update).

       The elements of mail fraud are “essentially identical,” but require the use of

 mails to further the scheme. United States v. Brugnara, 856 F.3d 1198, 1207 (9th

 Cir. 2017).

       B. Evidence of Scheme or Plan for Obtaining Money by
          Means of False or Fraudulent Representations or Promises
          and That The Defendant Acted with the Intent to Defraud

           1. False or Fraudulent Representations or Promises

       The government presented at trial, and the jury considered, substantial

 evidence from which a rational jury could find that the defendant had a scheme or

 plan to obtain money by means of false or fraudulent representations or promises.

 “Deceitful statements of half-truths may constitute false of fraudulent statements.”

 Ninth Circuit Model Crim. Jury Instr. 8.124. Moreover, [t]he arrangement of the

 words or the circumstances in which they are used may create an appearance which

 is false or deceptive, even if the words themselves fall short of this.” Id.

       Proof that the jury could have relied upon to convict the defendant include

 testimony and documentary evidence of the following representations:

               • The defendant’s representations to prospective clients and

                  homeowner victims that he and MEI could eradicate or “take care”

                  of their existing mortgage obligations, and that his MEI forms,

                  including the MEI UCC Financing Statement and MEI Mortgage


                                            5
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 8 of 19        PageID #: 8263




                 would discharge their existing mortgage obligations. Exhibit A

                 (Trial Exhibit (Tr. Exh.) 14 at 4).

             • The defendant’s representations to prospective clients and

                 homeowner victims that his company would take over their

                 existing mortgage obligations, and their “mortgage[s] will be

                 serviced by our company.” Exh. B (Tr. Exhs. 148).

       Despite the foregoing representations, testimonial and documentary

 evidence presented at trial, including the expert testimony of Simon Klevansky,

 Esq., established that the defendant’s MEI forms in fact did not discharge each

 homeowner’s existing loan obligations.

             • The defendant’s representations to prospective clients and

                 homeowner victims that he was a “private attorney general,” and

                 that he was capable of representing a homeowner in mortgage-

                 related legal proceedings. Exh. C (Tr. Exhs. 853 at 3).

       In fact, as demonstrated by the testimony of Hawaii State Bar Association

 Executive Director Pat Mau-Shimizu and the August 15, 2013 order of Judge

 Mollway Exh. D (Tr. Exh. 800), the defendant was not permitted to represent a

 homeowner in legal proceedings.

             • The defendant’s representations to prospective clients and

                 homeowner victims that he would refund their “initial start fee” in

                                           6
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 9 of 19            PageID #: 8264




                 the event that MEI failed to “reduce [the client’s] mortgage service

                 payment to half of what [her/his] current alleged mortgage

                 payment is. . . .” Exh. A (Tr. Exh. 14 at 2).

       In fact, as demonstrated by the analysis of FBI forensic accountant Laurice

 Otsuka, MEI only refunded a single check to a Hawaii client who had previously

 paid MEI for services. That client was Rosy Thomas, an MEI employee.

              • The defendant’s representations to prospective clients and

                 homeowner victims that he was affiliated with the Federal Bureau

                 of Investigation (FBI), and could not be arrested, but who had the

                 power to arrest others. Exh. E (Tr. Exh. 866, 865).

           2. Intent to Defraud

       The government also presented ample evidence to allow a rational jury to

 find that the defendant acted with the intent to defraud. “It is settled law that intent

 to defraud may be established by circumstantial evidence.” United States v.

 Rogers, 321 F.3d 1226, 1230 (9th Cir. 2003). An intent to defraud may be inferred

 from a defendant’s misrepresentations. Id.; United States v. Lothian, 976 F.2d

 1257, 1267-68 (9th Cir. 1992). Thus, evidence that a defendant knew his

 statements were fraudulent is sufficient evidence from which a jury may infer an

 intent to defraud. Id.




                                            7
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 10 of 19            PageID #: 8265




       At trial, the jury heard evidence that the defendant knew that his

 representations to prospective clients and homeowner victims were false. Namely:

       The government presented evidence that the defendant created his own

 mortgage documents, and that these documents contained statements that the

 defendant understood were false. For instance, each homeowner victim signed an

 MEI mortgage document that appeared legitimate, and included references to a

 borrower, secured party creditor, servicer, and trust. Exh. F (Tr. Exh. 205 at 1).

 The trust that the defendant included on the MEI mortgage, “Federal Mortgage

 American Trust,” was an entity that the defendant knew to be fictitious, and whose

 address, 6230 3d St. N.W. #5, Washington, D.C., the defendant used also for

 another fictitious office of his own creation, the U.S. Office of the Private Attorney

 General. Compare id. with Exh. E (Tr. Exh. 866).

       Moreover, the defendant’s MEI mortgage documents contained numerous

 representations that the defendant knew to be false. Each MEI mortgage purported

 to “replace[] and make[] null and void” the homeowner’s existing loan and listed

 MEI as the servicer for a new, outstanding mortgage loan. Exh. F (Tr. Exh. 205 at

 1). Each homeowner victim also signed an MEI Note that appeared legitimate and

 that purported to obligate the homeowner victim to pay MEI a new loan amount to

 MEI. Id. (Tr. Exh. 205 at 9) (“In return for valuable consideration that I have

 received, under the 50% mortgage service payment reduction program., [sic] I


                                           8
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 11 of 19          PageID #: 8266




 promise to pay U.S. $400,00.00 [sic], (this amount will be called ‘principal’) [sic],

 no interest to the order of Mortgagee.”). However, as the sole owner of MEI, the

 defendant was aware that MEI never acquired each homeowner’s existing home

 loan, and therefore, that any impression that the defendant left with the homeowner

 victim that his home loan was “eradicate[d]” or “discharged” was false. Exh. A

 (Tr. Exh. 14 at 4); Exh. G (Tr. Exh. 204 (“This Mortgage will be Discharged in

 accordance with UCC 1-201(39) and 1-308”)).

       Moreover, the defendant understood that his representations to prospective

 clients that he could represent them in mortgage relating legal proceedings were

 false. The government presented evidence that, early in the scheme, on August 14,

 2013, this Court, Judge Susan Mollway, issued an order expressly informing the

 defendant that his representation of homeowners in mortgage-related litigation was

 unlawful. Exh. D (Tr. Exh. 800). Nonetheless, the evidence showed that the

 defendant contended that he could represent his “clients” in court as late as 2015,

 and he continued to call himself a “private attorney general” even at trial.

       Finally, the jury could conclude that the defendant understood that his

 scheme was fraudulent from the testimony of victims Julita Asuncion and Mary

 Jane Laforteza that the defendant purported to be affiliated with the Federal Bureau

 of Investigation, and the FBI number on his “private attorney general” credentials

 that he presented to prospective clients, without explaining that the number


                                           9
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 12 of 19           PageID #: 8267




 represented his FBI National Criminal Information Center (NCIC) criminal

 number. Exh. E (Tr. Exh. 866).

       C. The Defendant’s False or Fraudulent
          Representations or Promises Were Material

       The government presented ample evidence that the defendant’s

 representations were material. Materiality means that the representations “had a

 natural tendency to influence, or were capable of influencing, a person to part with

 money or property.” Ninth Circuit Model Crim. Jury Instr. 8.124. “A

 misrepresentation may be material without inducing actual reliance.” United

 States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981).

       At trial, the government presented the testimony from eight homeowner

 victims of the defendant’s fraudulent scheme. Each homeowner victim testified

 that the defendant and his co-conspirators/agents, orally or in writing, made false

 statements to them as part of their sales pitch for MEI and CLOA’s services. In

 particular, the homeowners all testified that the defendant and his co-

 conspirators/agents marketed MEI and CLOA’s services to them with the promise

 that MEI could eliminate their mortgage obligations to their lenders, and that

 CLOA could represent the homeowners in legal proceedings relating to their

 mortgages. See also Exh. A (Tr. Exh. 14 at 4 (MEI Marketing Powerpoint); Trial

 Exh. C (Tr. Exh. 853 at 3 (CLOA Letterhead)). Furthermore, many homeowners

 testified that the defendant showed them a badge and credentials when he first met
                                          10
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 13 of 19            PageID #: 8268




 them to talk about MEI’s services, and certain witnesses testified that the defendant

 claimed he was affiliated with the FBI. See, e.g., Exh. E (Tr. Exh. 866). As these

 statements were “in furtherance of some fraudulent purpose,” they were material to

 the wire and mail fraud. Halbert, 640 F.2d at 1009.

       D. The Defendant Caused Interstate Wire
          Communications and the U.S. Mail To Be Used

       Finally, the government presented evidence that the defendant either directly

 used, or caused to be used, interstate wires and the U.S. Mails to carry out or

 attempt to carry out an essential part of the scheme. As the Ninth Circuit has held

 “the focus of the mail and wire fraud statutes is upon the misuse of the

 instrumentality of communication.” United States v. Garlick, 240 F.3d 789, 792

 (9th Cir. 2001). Accordingly, each use of the wires or mails constitutes a separate

 violation of the wire and mail fraud statutes. Id. at 793.

       The government presented at trial evidence of 15 wire communications and

 17 mail communications that the defendant either sent, received, or caused to be

 sent or received, either directly or through his co-conspirators or MEI employees:

  Wire Fraud Count      Evidence

  1                     Exh. 4 (7/8/2013 Email from B. Williams to A. Williams
                        regarding customer payments for July 2013)
  2                     Exh. 4 (7/10/2013 Email from B. Williams to A. Williams
                        re customer payments for July 2013)
  3                     Exh. 3 (7/13/2013 E-mail from A. Williams to B. Williams
                        re User ID on Texas Secretary of State Website for filing
                        UCC documents)
                                           11
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 14 of 19     PageID #: 8269




  4                   Exh. 5 (E-mail dated September 6, 2013 from K. Frank to
                      A. Williams asking for information regarding the MEI
                      mortgage process to pass along to prospective clients)
  5                   Exh. 5 (E-mail dated September 6, 2013 from A. Williams
                      to K. Frank relaying information regarding MEI to pass
                      along to prospective clients)
  6                   Exh. 7 (E-mail dated September 8, 2013 from A. Williams
                      to E. Williams concerning recruiting E. Williams as an
                      employee of Common Law Office of America)
  7                   Exh. 6 (Money gram wire, dated September 22, 2013 from
                      M.J. Castillo to B. Williams sending MEI proceeds)
  8                   Exh. 8 (Money gram wire, dated October 11, 2013 from
                      M.J. Castillo to B. Williams sending MEI proceeds)
  9                   Exh. 9 (E-mail dated November 23, 2014 from M. Ventura
                      to A. Williams regarding payment to MEI)
  10                  Exh. 9 (E-mail dated November 26, 2014 from A. Williams
                      to M. Ventura, responding to M. Ventura’s inquiry)
  11                  Exh. 9 (E-mail dated November 27, 2014 from M. Ventura
                      to A. Williams regarding payment to MEI)
  12                  Exh. 9 (E-mail dated November 27, 2014 from A. Williams
                      to M. Ventura, responding to M. Ventura’s inquiry)
  13                  Exh. 11 (E-mail dated May 27, 2015 from M. Laforteza to
                      A. Williams, forwarding e-mail from Laforteza’s attorney
                      K. Agard regarding his legal representation of Laforteza in
                      connection with foreclosure)
  14                  Exh. 12 (E-mail dated May 28, 2015 from A. Williams to
                      M. Laforteza, advising Laforteza to fire her attorney)
  15                  Exh. 10 (E-mail dated May 3, 2015 from A. Williams to E.
                      Williams regarding his Common Law Office of America
                      employment)


  Mail Fraud Count    Evidence

  16                  Exh. 2 (Scanned image of stamped letter from A. Williams
                      to B. Williams, dated May 16, 2013, attached to May 20,
                      2013 e-mail from A. Williams to B. Williams indicating “I
                      sent this certified letter for free!”)


                                       12
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 15 of 19   PageID #: 8270




  17                  Exh. 134, 135 (MEI invoice for E. Subia payment, June
                      2013, and stamped letter from A. Subia and E. Subia to
                      MEI, dated June 13, 2013)
  18                  Exhs. 136, 137 (MEI invoice for E. Subia payment, July
                      2013, and stamped letter from A. Subia and E. Subia to
                      MEI, dated July 6, 2013)
  19                  Exhs. 138, 139 (MEI invoice for E. Subia payment,
                      October 2013 and stamped letter from A. Subia and E.
                      Subia to MEI dated September 27, 2013)
  20                  Exhs. 140, 141 (MEI invoice for E. Subia payment,
                      November 2013 and stamped letter from A. Subia and E.
                      Subia to MEI dated November 1, 2013)
  21                  Exhs. 101, 102 (MEI invoice for M. Ventura payment, and
                      stamped letter from M. Ventura to MEI dated November
                      28, 2014)
  22                  Exhs. 103, 104 (MEI invoice for M. Ventura payment, and
                      stamped letter from M. Ventura to MEI dated January 6,
                      2015)
  23                  Exhs. 105-107 (MEI invoice for M. Ventura payment,
                      check from M. Ventura to MEI, and stamped letter from M.
                      Ventura to MEI dated January 29, 2015)
  24                  Exhs. 109, 110 (check from M. Ventura to MEI dated
                      February 27, 2015, and stamped letter from M. Ventura to
                      MEI dated February 28, 2015)
  25                  Exhs. 112, 113 (check from M. Ventura to MEI dated
                      March 30, 2015, and stamped letter from M. Ventura to
                      MEI dated March 31, 2015)
  26                  Exh. 115 (stamped envelope from M. Ventura to MEI dated
                      April 29, 2015)
  27                  Exhs. 117, 118 (check from M. Ventura to MEI dated May
                      27, 2015, and stamped letter from M. Ventura to MEI dated
                      May 27, 2015)
  28                  Exhs. 119, 120 (check from M. Ventura to MEI dated June
                      27, 2015, and stamped letter from M. Ventura to MEI dated
                      June 27, 2015)
  29                  Exhs. 122, 123 (check from M. Ventura to MEI dated July
                      25, 2015, and stamped letter from M. Ventura to MEI dated
                      July 25, 2015)


                                       13
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 16 of 19        PageID #: 8271




  30                    Exhs. 125, 126 (check from M. Ventura to MEI dated
                        August 28, 2015, and stamped letter from M. Ventura to
                        MEI dated August 28, 2015)
  31                    Exhs. 128, 129 (check from M. Ventura to MEI dated
                        September 27, 2015, and stamped letter from M. Ventura to
                        MEI dated September 28, 2015)
  32                    Exhs. 131, 132 (check from M. Ventura to MEI dated
                        October 27, 2015, and stamped letter from M. Ventura to
                        MEI dated October 28, 2015)


        From each of these communications, a jury could have found that the

 defendant used or caused to be used a wire or mail in furtherance of the fraudulent

 scheme.

        The foregoing recitation sets forth the evidence that the government

 presented at trial with respect to each element of each count. The Court must

 consider this evidence in the light most favorable to the prosecution. Based upon

 the evidence presented, a rational jury could find that the government proved the

 essential elements of wire fraud and mail fraud beyond a reasonable doubt.

 Accordingly, the defendant’s Motion pursuant to Rule 29 must be denied.

 III.   The Defendant’s Motion Asks This Court to Usurp the Role
        of the Jury, Re-Weigh the Credibility of Trial Witnesses,
        and Reconsider the Trial Evidence to Support Acquittal

        The specific arguments raised by the defendant in his Motion are unavailing.

 As an initial matter, the Court has ruled upon the arguments raised in the Motion in

 its February 18, 2020 Order upon the defendant’s first motion for judgment of

 acquittal. ECR No. 904.
                                          14
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 17 of 19           PageID #: 8272




       In any event, the Motion does not address the sufficiency of the evidence

 presented at trial, as required by a Rule 29 analysis. The Motion does not deny

 that the government presented any evidence with respect to each element of the

 counts of conviction. Rather, the Motion asks this Court to re-consider the

 evidence presented at trial, re-weigh the credibility of the government’s witnesses,

 and to resolve the conflicts of trial evidence in his favor. With the evidence

 considered in the light most favorable most favorable to himself, the defendant

 urges this Court to ignore the verdict of the federal jury and to find that the

 evidence was insufficient to support his conviction.

       The Motion misconstrues Rule 29. Pursuant to Rule 29, a Court “may not

 usurp the role of the finder of fact by considering how it would have resolved the

 conflicts, made the inferences, or considered the evidence at trial.” Nevils, 598

 F.3d at 1164. Rather, when “faced with a record of historical facts that supports

 conflicting inferences,” a reviewing court must “presume—even if it does not

 affirmatively appear in the record—that the trier of fact resolved any such conflicts

 in favor of the prosecution, and must defer to that resolution.” Id. “[T]he

 government does not need to rebut all reasonable interpretations of the evidence

 that would establish the defendant’s innocence, or rule out every hypothesis except

 that of guilt beyond a reasonable doubt.” Nevils, 598 F.3d at 1164.




                                           15
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 18 of 19          PageID #: 8273




       In sum, the Court need not traverse the bramble of re-argued evidence set

 forth in the defendant’s motion. As set forth in the prior section, taken in the light

 most favorable to the prosecution, the evidence introduced at trial is sufficient for a

 rational jury to find the essential elements of the counts charged in the Superseding

 Indictment beyond a reasonable doubt. Rule 29 requires nothing more. Id. The

 Motion should be denied.

                                    CONCLUSION

       In light of the foregoing, the government respectfully requests that the Court

 deny the defendant’s Motion for Judgement of Acquittal.

                     DATED: March 30, 2020, at Honolulu, Hawaii.

                                                 KENJI M. PRICE
                                                 United States Attorney
                                                 District of Hawaii


                                                 By /s/ Gregg Paris Yates
                                                   KENNETH M. SORENSON
                                                   GREGG PARIS YATES
                                                   Assistant United States Attorneys




                                           16
Case 1:17-cr-00101-LEK Document 964 Filed 03/30/20 Page 19 of 19         PageID #: 8274




                           CERTIFICATE OF SERVICE

              I hereby certify that, on the dates and by the methods of service noted

 below, a true and correct copy of the foregoing was served on the following by the

 method indicated on the date of filing:

 Served Electronically through CM/ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Standby Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant served by First Class Mail:

       Anthony T. Williams
       Register No. 05963-122
       Inmate Mail
       FDC Honolulu
       PO Box 30080
       Honolulu, HI 96820

              DATED: March 30, 2020, at Honolulu, Hawaii.


                                                /s/ Melena Malunao
                                                U.S. Attorney’s Office
                                                District of Hawaii




                                           17
